Duffel, J.
The appellee asks the dismissal of the appeal on two grounds. “ lo. Because the appellant, being a married woman, should have been authorized by her husband to appeal, and there is no evidence of record showing such authorization; the bond of appeal has been signed neither by the wife nor her husband, but by the counsel of the wife in the name of both, which is insufficient ; 2o. Because the certificate of the Olerk as to the fullness of the transcript is not such as it should be under the law, &c.”
On the first point. The defendants were sued jointly and answered jointlv ; the appeal was granted to both, on a motion in open court, made in the name of both, by their counsel of record. The same counsel signed the bond of appeal, as principal, in the name of his clients.
Such an appeal and such a bond were held sufficient by this court. Hill & Co. v. Tippett and wife, 10 An. 654, William’s Executor v. Hood, 11 An. 113.
On the second point. The objectionable part of the Clerk’s certificate is in the following words : “ I do hereby certify that the foregoing fifty-six pages do contain a true and correct transcript of all the documents filed, testimony and evidence adduced, and all the proceedings had upon the trial of the suit.”
This language certainly conveys clearly to the mind the idea of a full and complete transcript of all the documents filed in the suit, and of all the evidence adduced by the parties on the trial, which is all that the law requires. C. P. 585, 586, 896; Gordon v. Gordon, 12 L. R. 671, Whittmore v. Watts, Sheriff, 7 R. R. 10.
Motion overruled.
Land, J„ absent, concurred in this opinion.